Citation Nr: 1714229	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for an eye disability, to include glaucoma.

5.  Entitlement to an initial increased rating for chondropathia patellae, left knee, currently rated 10 percent disabling.

6.  Entitlement to an initial increased rating for chondropathia patellae, right knee, currently rated 10 percent disabling.

7.  Entitlement to an initial compensable rating for bilateral hearing loss. 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1982.  His awards and decorations include the Combat Infantryman Badge and the Bronze Star Medal with "V" device.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in October 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the instructions of the Board in its October 2014 remand, in June 2015 VA requested that the Veteran be scheduled for an updated examination to evaluate the severity of his service-connected disabilities (hearing loss, and left and right knee disabilities).  A June 29, 2015 letter was sent to the Veteran's address of record in Germany notifying him that VA had requested an examination in relation to his claim, but the letter did not specify a date, time or a location for the examination.   

The record reflects that the AOJ subsequently could not determine whether the Veteran was actually scheduled for this examination, or whether he in fact appeared for his VA examination.  In an email dated January 14, 2016, a VA employee requesting help finding the examination reports, indicated that records of the examinations could not be found in CAPRI or in "completed exams," and the assumption was made that they were Embassy examinations.  No response to this email is on file.  

VA sent a letter to the Veteran's address of record in January 2016 asking whether he appeared for his examination, or if it was scheduled, but this letter was returned as undeliverable.  VA sent the Veteran an email in May 2016 asking about whether he attended his examination, and requesting an updated address.  No response to this email is on file either.  In August 2016, the AOJ denied the Veteran's increased rating claims in a Supplemental Statement of the Case, which was also returned to the AOJ after being mailed to the Veteran's address of record.

While it may be that VA requested the examinations ordered by the Board in its October 2014 Remand, it is unclear whether they were actually scheduled, and if scheduled, whether the Veteran received notice of the date and time of the examinations, and attended them.  Prior to adjudicating the Veteran's initial rating claims for left knee, right knee and hearing loss disabilities, the AOJ should clarify and confirm the steps taken to comply with the Board's prior remand instructions.  

In addition, the Board's October 2014 remand did not direct that the Veteran be afforded VA examinations in connection with his claims for service connection for low back, bilateral hip, and eye disabilities.  Rather, the Board requested addendum opinions with respect to these claims.  Such opinions were not requested following the remand; as such, the AOJ will be directed to again request the addendum opinions discussed in the October 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (the Board is required to insure compliance with the instructions of it remands).  

Accordingly, the case is REMANDED for the following action:

1. Utilizing all appropriate channels, please do each of the following:

(A.) Confirm that the Veteran was actually 
scheduled  for VA examinations to assess the severity of his service-connected hearing loss, right knee and left knee disabilities, as per the instructions of the Board in its October 2014 Remand.  

(B.) If examinations were scheduled, confirm that 
the Veteran was notified of the date, time and location of these examinations.  Copies of any correspondence indicating the date, time and location of the examinations sent to the Veteran should be associated with the claims file.   Please note that the June 29, 2015 letter mailed to the Veteran did not indicate a date, time or location of any scheduled examination.

(C.) If the Veteran was notified of the date, time 
and location of his examinations, confirm whether the Veteran attended these examinations.  

2. If after completion of all of the above it is shown 
that the Veteran was not scheduled for his VA examinations, or that he was scheduled but not informed of the time, date and location of the examinations, perform all necessary tasks to reschedule the Veteran for the following examinations:

(A.)  A VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's claims folder should be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on the Veteran's ability to work.  The examiner should provide supporting rationale for this opinion.

(B.)  A VA examination to assess the severity of the service connected right and left knee disabilities.  The Veteran's claims folder should be reviewed in conjunction with the examination.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for each knee should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  The examiner should also report whether there is instability or subluxation that is due to or aggravated by his service-connected bilateral knee conditions and express an opinion as to the severity of such instability or subluxation. 

3.  Request that the June 2011 examiner (or another qualified physician if the June 2011 examiner is unavailable) review the claims folders to resolve whether any eye disability is subject to a superimposed chronic disease or injury during service.  The clinician should offer an opinion as to the following:

a)  Please state whether the Veteran's diagnosed disabilities of the eyes - astigmatism, hyperopia, presbyopia, glaucoma, and optic nerve atrophy - are acquired disabilities or developmental defects. 

b)  For any and all developmental defects of the left and right eyes was such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

c)  For any current acquired disability of the left eye or right eye, is such disability causally related to service, to include the reported injuries? 

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

4.  Request that the March 2011 examiner (or another qualified physician if the March 2011 examiner is unavailable) review the claims folders to assess whether the Veteran's low back or bilateral hip disabilities are aggravated by his service-connected bilateral knee disabilities.  The clinician should respond to the following:

a)  Is a low back disability, at least as likely as not (a 50 percent or higher degree of probability) proximately due to the service-connected bilateral knee disabilities? 

b)  Is a low back disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected bilateral knee disabilities? 

c)  Is a right or left hip disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to the service-connected bilateral knee disabilities? 

d)  Is a right or left hip disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected bilateral knee disabilities? 

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

5.  After completion of the above, the AOJ should re-adjudicate the claims that have been remanded.  If a benefit sought on appeal remains denied, the AOJ shall issue a Supplemental Statement of the Case.  After the Veteran is given opportunity to respond, the case should be returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




